 1

 2

 3

 4

 5

 6

 7

 8

 9

10                               UNITED STATES DISTRICT COURT
11                                FOR THE DISTRICT OF ALASKA

12   UNITED STATES OF AMERICA,

13                          Plaintiff,                   NO. 3:17-cr-00063-TMB-DMS
14          v.
15                                                       NOTICE OF INTENT TO CHANGE PLEA
     CHRISTOPHER BRANDON MILLER,
16
                            Defendant.
17

18

19
            Comes now the defendant, Christopher Brandon Miller, by and through his counsel,
20
     Cassandra Stamm, and hereby provides notice of his intent to change his plea pursuant to the
21
     terms of a Plea Agreement negotiated with the Government. The anticipated plea will be to an
22

23   amended information in the 17-cr-00063 cause with an agreement that the 18-cr-00084 cause

24   will be dismissed after imposition of sentence. The plea agreement will be filed with the Court

25   as soon as Mr. Miller's signed copy is received by counsel. (Logistically, this will take at least a
26   few days since the agreement was finalized yesterday and counsel is not based in Alaska.)

                                                                       Law Offices of Cassandra Stamm, PLLC
                                                                                                      Safeco Plaza
                                                                                 1001 Fourth Avenue Suite 4400
                                                                                      Seattle, Washington 98154
     NOTICE OF INTENT TO CHANGE PLEA                                                          tel: (206) 264-8586
         Case 3:17-cr-00063-TMB-DMS Document 588                   Filed 06/29/21 Page               1 of
                                                                                             fax: (206)    2
                                                                                                         447-1427
 1          It is respectfully requested that the Court calendar a change of plea hearing to occur on
 2   July 7, 2021. Counsel is in the process of finalizing travel arrangements that will make possible
 3
     an in-person hearing on that date.
 4
            Signed this 29th day of June, 2021.
 5
                                                   /s/ Cassandra Stamm
 6                                                 WSBA No. 29265
 7                                                 Attorney for Christopher Brandon Miller
                                                   1001 Fourth Avenue Suite 4400
 8                                                 Seattle, WA 98154
                                                   tel: (206) 264-8586
 9                                                 fax: (206) 447-1427
                                                   casey@seattlecriminalattorney.com
10

11

12

13                                   CERTIFICATE OF SERVICE
14

15
            I hereby certify that on June 29, 2021, I electronically filed the foregoing with the Clerk
16
     of the Court using the CM/ECF system which will send notification of such filing to the
17
     Government and counsel for the codefendant.
18

19                                                 /s/ Cassandra Stamm
                                                   WSBA No. 29265
20                                                 Attorney for Christopher Brandon Miller
                                                   1001 Fourth Avenue Suite 4400
21                                                 Seattle, WA 98154
                                                   tel: (206) 264-8586
22                                                 fax: (206) 447-1427
23                                                 casey@seattlecriminalattorney.com

24

25

26


                                                                      Law Offices of Cassandra Stamm, PLLC
                                                                                                     Safeco Plaza
                                                                                1001 Fourth Avenue Suite 4400
                                                                                     Seattle, Washington 98154
     NOTICE OF INTENT TO CHANGE PLEA                                                         tel: (206) 264-8586
         Case 3:17-cr-00063-TMB-DMS Document 588                  Filed 06/29/21 Page               2 of
                                                                                            fax: (206)    2
                                                                                                        447-1427
